DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 27, 2022, has been entered.
 	Claims 8 and 9 are canceled.  Claims 13 and 14 are new.
	Claims 1-7 and 10-14 are examined on the merits.

Duplicate Claims Warning
Applicant is advised that should claim 10 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Objections
Claims 11-14 are objected to because of the following informalities: 
Claims 11 and 12 are each objected to because a comma should be inserted after “the biological sample” and before the recitation “wherein” in line 4 of each of claims 11 and 12.  See line 4 of claim 1 which recites “the biological sample, wherein.”
Claim 11 is also objected to because a semi-colon should be inserted at the end of step (d), specifically after the recitation “stream” in line 12.
Claim 13 is objected to because a comma should be inserted after the recitation “The method of claim 1” in line 1.
Claim 14 is objected to because a comma should be inserted after the recitation “The method of claim 13” in line 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 are rendered indefinite by the recitation “thereby forming a repurified solution” in step (f).  It is unclear whether the top portion or the liquid bottom portion of the centrifuged supernatant stream is the “repurified solution.”  Additionally, claims 1 and 11 are rendered indefinite by the recitation “transferring the bottom portion” in step (f) since it is unclear whether it is referring to the “liquid bottom portion” – the word “liquid” should be inserted before the recitation “bottom portion.”  Since claim 1 is indefinite, then its dependent claims, claims 2-7, 10, 13, and 14, are rendered indefinite.  Therefore, claims 1-7, 10, 11, 13, and 14 must be rejected under 35 U.S.C. 112(b).  For the purpose of applying prior art, the liquid bottom portion of the centrifuged supernatant stream will be considered the “repurified solution.”
Claim 4 is rendered indefinite by the recitation “wherein step (a) is disrupting the biological sample…”  The recitation is confusing because the grammar (in particular, “step (a) is”) appears to replace step (a) of parent claim 1 with the limitation of claim 4.  Claim 4 should be amended to make it clear that it is further limiting step (a) as set forth in parent claim 1.  For example, see the phrasing used in claim 13.
Claim 5 recites the limitation "the purification" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Parent claim 1 does not recite purification.  Therefore, it is unclear how claim 5 relates to parent claim 1.
Claim 6 recites the limitation "the repurification" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Parent claim 1 does not recite repurification.  Therefore, it is unclear how claim 6 relates to parent claim 1.  Since claim 6 is indefinite, then its dependent claim, claim 7, is rendered indefinite.  Therefore, claims 6 and 7 must be rejected under 35 U.S.C. 112(b). 
Claim 12 recites the limitation "the stool sample" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  There is no prior recitation of a stool sample in the claim, nor is there a prior recitation that the biological sample is a stool sample.
The term “large impurities” in claim 12 (in particular, in step (b)) is a relative term which renders the claim indefinite. The term “large impurities” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what sizes of impurities are encompassed by the term “large impurities.”
Claim 12 is rendered indefinite by the recitation “thereby forming a repurified solution” in step (f).  It is unclear whether the lifted impurities or the treated filtrate stream without the impurities is the “repurified solution.”  For the purpose of applying prior art, the treated filtrate stream without the impurities will be considered the “repurified solution.”
Additionally, claim 12 is rendered indefinite by the recitation “wherein the biological sample is any one selected from the group consisting of stool, blood, and soil” in step (g).  This recitation is confusing since step (b) refers to a stool sample, and thus appears to be limiting the biological sample to stool.  As such, it is unclear how the biological sample can be blood or soil.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 11 comprise new matter.  In claims 1 and 11, the recitations of a “supernatant stream” in steps (b)-(d), a “solids stream” in steps (b)-(c), a “treated supernatant stream” in steps (d)-(e), and “centrifuged supernatant stream” in steps (e)-(f), are not fully supported by the specification as filed; therefore, these recitations are considered new matter.  The specification as filed does not refer to any streams, nor does the specification indicate that the supernatant is a stream.  Instead, the specification discloses a “supernatant” in general.  Therefore, there is support for a “supernatant” in steps (b)-(d), a “treated supernatant” in steps (d)-(e) , and a “centrifuged supernatant” in steps (e)-(f).  
Regarding a “solids stream” in steps (b)-(c) of claims 1 and 11, the specification as filed does not expressly disclose that the centrifugation of the biological sample-bead solution results in a “solids stream.”  Instead, the specification discloses that the centrifugation of the disrupted biological sample-bead solution results in separating a supernatant from the “solid impurities” (page 9, first paragraph).  There is no teaching in the specification that the “solid impurities” is a stream.  Therefore, the recitation of a “solids stream” in steps (b)-(c) of claims 1 and 11 is considered new matter.   
Additionally, claim 12 comprises new matter.  The recitations of a “filtrate stream” in steps (b)-(d), a “filtered stream” in steps (b)-(c), and a “treated filtrate stream” in steps (d)-(f), are not fully supported by the specification as filed; therefore, these recitations are considered new matter.  The specification does not refer to any streams, nor does the specification indicate that the filtrate or the material filtered out by the filtering is a stream.  Filtration inherently results in a filtrate and the material that the does not pass through the filter.  However, there is no teaching in the specification that these portions are streams.  Therefore, the use of the word “stream” in steps (b)-(f) is not supported by the specification.  
Because the specification as filed fails to provide clear support for the new claim language, a new matter rejection is clearly proper.	

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Li (RSC Advances. 2016. 6: 84406-84414. Published August 31, 2016) discloses using deep eutectic solvents (DESs) with an inorganic salt solution to develop a DES-based aqueous bi-phasic system (ABS) for the extraction of DNA from salmon testes (abstract; page 84407, left column, second paragraph and right column, last paragraph; Scheme 1 on page 84407).  The inorganic salts tested included sodium sulfate (Na2SO4) (page 84407, right column, second-to-last paragraph).  The extraction of DNA involved adding a certain amount of DES and inorganic salt solution to a centrifuge tube, shaking rapidly, and allowing the mixture to reach equilibrium such that the DNA was extracted to a DES-rich top phase (page 84407, right column, last paragraph).  Different concentrations of Na2SO4 were tested, including 0.2 g/mL (page 84409, right column, last paragraph; Table 3 on page 84410) which converts to about 1.4 M Na2SO4 which falls in the range of 1.25 to 2.5 M recited in instant claims 1, 11, and 12.  Thus Li teaches a step comparable to step (d) of instant claims 1, 11, and 12.  However, Li teaches that the DNA transfers to the top phase (page 84407, right column, last paragraph; see top right image of Scheme 1 on page 84407).  Thus the impurities are not in the top portion in Li, and the DNA is not in the lower portion of the solution in Li, which is contrary to the effect obtained in step (f) of claims 1, 11, 12 in which a repurified solution is obtained as a lower portion after the Na2SO4 treatment from which nucleic acids are extracted (according to the interpretation by the Examiner that the liquid bottom portion of claims 1 and 11 and the treated filtrate stream without the impurities are the “repurified solution”).
Li teaches additional steps of back extraction in which the DES-rich phase comprising the extracted DNA (after performing the treatment discussed above) is treated with additional salt (Na2SO4 at 0.1 g/mL or NaH2PO4) and NaCl (page 84411, paragraph bridging left and right paragraphs).  See the bottom figures in Scheme 1 on page 84407.  This results in the DNA transferring to a lower salt-rich phase (page 84408, right column, last paragraph).  However, this does not require treatment with Na2SO4 at a concentration in the claimed range of 1.25 to 2.5 M.
As such, Li, alone or in combination with Anderson (WO 2015/154013) cited as the primary reference in the Final Office Action mailed March 28, 2022, does not teach or suggest the claimed invention.

Response to Arguments
Applicant’s arguments, filed June 27, 2022, with respect to the objection of claim 11, the rejection under 35 U.S.C. 103 of claims 1-6, 10, and 11 as being unpatentable over Anderson in view of Min, and the rejection under 35 U.S.C. 103 of claims 7 and 12 as being unpatentable over Anderson and Min and in further view of Quigley and Wesolowska-Andersen, have been fully considered and are persuasive.  In particular, the amendment of claim 11 of inserting “M” after the recitation “1.25 to 2.5” has overcome the claim objection.  
Additionally, the amendments to claims 1, 11, and 12 have overcome the rejections under 35 U.S.C. 103.  Min was cited in the last Office Action as a secondary reference to render obvious the addition of a 1.25 to 2.5 M sodium sulfate solution.  As pointed out in the rejections under 35 U.S.C. 112(b), for the purpose of applying prior art, the liquid bottom portion of the centrifuged supernatant stream in claims 1 and 11, and the treated filtrate stream without the impurities in claim 12, which are obtained after sodium sulfate treatment, are considered the “repurified solution.”  Min requires contacting a nucleic acid-containing sample and a solution containing a kosmotropic salt (e.g. sodium sulfate; see paragraph [0059]) on a solid support having a hydrophilic functional group on its surface to bind the nucleic acid to the solid support (paragraph [0010]), washing the sample that is not bound to the solid support after the nucleic acid binding (paragraph [0029], and eluting the bound material from the support (paragraph [0030]).  Even if centrifugation were applied for performing the method of Min, Min does not teach separating a top portion comprising impurities as recited in steps (e) and (f) of claims 1 and 11 from a liquid bottom portion by transferring the liquid bottom portion to a second vessel, wherein the liquid bottom portion is the repurified solution from which nucleic acids are extracted.  Instead, removing the solution above the solid support with bound DNA in Min would not leave behind any solution (thus no top portion separation while leaving behind a liquid bottom portion), and Min then would have required an additional elution step.  Even if filtration and heating were applied to Min, Min does not teach separating lifted impurities as recited in steps (e) and (f) of claim 12 from a treated filtrate stream without the impurities by transferring the treated filtrate stream without the impurities to a second vessel, wherein the treated filtrate stream without the impurities is the repurified solution from which nucleic acids are extracted.  Instead, removing the solution above the solid support with bound DNA in Min would not leave behind any solution (thus no lifting impurities while leaving behind a treated filtrate stream without the impurities), and Min then would have required an additional elution step.  
Therefore, the claim objection and the rejections under 35 U.S.C. 103 have been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the claims.

No claims are allowed.


  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651